  Case 2:14-cv-10162 Document 67 Filed 10/24/19 Page 1 of 1 PageID #: 7480




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION


IN RE:      COLOPLAST CORP.,                                               MDL NO. 2387
            PELVIC SUPPORT SYSTEM
            PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO ALL CASES


                                           ORDER

          Pending before the court is a Motion for Change of Address, filed on October 18, 2017,

in In re: Coloplast Corp., 2:12-md-2387 [ECF No. 1576]. In the motion, Lana K. Varney of

King & Spalding requests an order updating her address in MDL Nos. 2187, 2325, 2326, 2327,

2387, 2440 and 2511 and in each individual case in which attorney Lana K. Varney appears.

         The court ORDERS that the Motion for Change of Address is GRANTED.

         The court DIRECTS the Clerk to update Lana K. Varney’s address, as set forth in the

Motion, in MDL Nos. 2187, 2325, 2326, 2327, 2387, 2440 and 2511 and for each individual

member case associated with the MDLs in which Lana K. Varney appears. The court further

DIRECTS the Clerk to send a copy of this Order to counsel of record and any unrepresented

party.

                                              ENTER: October 24, 2019
